Exhibit 10.24

Hancock Holding Company

 

 

One Hancock Plaza

Post Office Box 4019

Gulfport, Mississippi 39502

1-855-404-5465

Re: Award of Restricted Common Stock (“Award”)

The Board of Directors of Hancock Holding Company (the “Company”) is pleased to
inform you of your grant of Restricted Common Stock of the Company, upon the
terms and subject to the conditions of this Award Agreement.

1. Award. This Award grants you the number of shares of Restricted Common Stock
of the Company set forth above (the “Restricted Shares”). The specifics of the
grant, including the grant date, vesting schedule (the “Vesting Period”) and
other terms and conditions, as applicable, are also set forth in this
notification of your grant and are incorporated herein by this reference and
constitute a part of this Award Agreement. Upon your acceptance of this grant,
you will become entitled to receive dividends on the Restricted Shares from and
after the grant date and to vote the Restricted Shares.

2. Plan/Committee. This Award of Restricted Shares is made pursuant to the
Hancock Holding Company 2014 Long Term Incentive Plan (the “Plan”). The Plan is
administered by the Compensation Committee of the Board of Directors of the
Company (the “Committee”) which has authority to make certain determinations as
to the terms of and to interpret the provisions of awards granted under the
Plan. Any interpretation of this Award by the Committee and any decision made by
it with respect to this Award are final and binding on all persons.

In addition to this Award Agreement, the Award granted to you hereunder is
subject to the terms and conditions set forth in the Plan; and in the event of
any conflict between the provisions of this Award Agreement and the Plan, the
Plan shall control. Your Award is also subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan has the same meaning when
used in this Award Agreement.

3. Escrow/Custodian. The Restricted Shares will be issued in your name, but will
be held in escrow until they become vested or are forfeited and during Post Vest
Holding Period (as defined in Section 8). The Committee has designated the
Corporate Trust Department of Whitney Bank (the “Custodian”) to serve as
custodian of the escrowed Restricted Shares under the Plan. By your acceptance
of this Award Agreement, you hereby appoint the Custodian as your
attorney-in-fact with full power and authority to transfer, assign and convey to
the Company any Restricted Shares held by the Custodian that are forfeited under
the terms of this Award or reclaimed pursuant to the Company’s clawback policy.
Upon vesting, the “net” Restricted Shares shall continue to be held in escrow
during the Post Vest Holding Period, until such shares become distributable as
provided in Section 8 below. For this purpose, “net” Restricted Shares shall
mean the number of shares of Restricted Stock in which you have become vested,
reduced by the number of such shares, if any, withheld by the Company to cover
the withholding taxes as set forth in Section 4.



--------------------------------------------------------------------------------

4. Tax Withholding. Upon the vesting of the Restricted Shares pursuant to this
Award, you (or your estate or beneficiary in the event of your death) must remit
to the Company an amount equal to the Company’s federal, state and local tax
withholding obligation applicable thereto or, alternatively, instruct the
Committee to withhold a portion of such shares to cover the Company’s
withholding obligation. In the event no such remittance or instruction is
received prior to the date the shares vest (or such earlier date as may be set
by the Committee), the Company shall automatically withhold a portion of the
shares with a fair market value equal to the Company’s withholding obligation.

5. Restrictions on Transfer. During the Vesting Period and the Post Vest Holding
Period (as defined in Section 8), you may not encumber or sell the Restricted
Shares and you may not transfer the Restricted Shares except by will, the laws
of descent and distribution or pursuant to a domestic relations
order. Notwithstanding the preceding, however, you may transfer your right to
the Restricted Shares to a member of your immediate family or to a trust or
similar vehicle for the benefit or your immediate family members subject to the
same terms and conditions applicable to you. You must notify the Company of any
transfer of your right to the Restricted Shares.

6. Vesting/Forfeiture. The Restricted Shares will vest in accordance with the
vesting schedule set forth in this notification. You must remain employed with
the Company or one of its subsidiaries through each of the dates in the vesting
schedule (or to the end of the Vesting Period if your Award is subject to a
single vesting date) in order to vest in the number of shares scheduled to vest
on that date. Except as otherwise provided in this Section with respect to your
death or Disability or in connection with a Change in Control as provided in
Section 7, if you terminate employment with the Company and its subsidiaries,
whether voluntarily or involuntarily, at any time prior to the end of the
Vesting Period, your unvested Restricted Shares will be forfeited and such
unvested Restricted Shares will be delivered by the Custodian to, and become the
sole property of, the Company. Notwithstanding the preceding provisions,
however, in the event your service with the Company and all of its subsidiaries
is involuntary terminated without Cause in connection with a reduction in force
(RIF) of the Company and/or a subsidiary, upon such termination, the remaining
unvested Restricted Shares shall become vested in a percentage equal to the
number of your full months of service with the Company and/or its subsidiaries
since the last vesting date (or since the grant date if your Award is subject to
a single vesting date) divided by the number of full months of service you would
have completed since that date if you had remained employed through the end of
the applicable Vesting Period.

The vesting schedule applicable to your Restricted Shares shall be accelerated
and your Restricted Shares will immediately become one hundred percent (100%)
vested in the event of your death or your Disability provided the following
conditions are met at the time of your death or Disability:

(a) You are an active employee of the Company or one of its subsidiaries;

(b) You are in good standing with the Company (i.e., meeting expectations
performance rating as established by the Company); and

(c) You have at least ten years of service with the Company or its subsidiaries.
For this purpose, years of service with any entity (the “Acquired Entity”)
acquired by the Company or its subsidiaries in a merger, stock exchange or
similar transaction shall be counted as years of service with the Company,
provided you were employed by the Acquired Entity on the effective date of the
merger with or other acquisition by the Company and/or its subsidiary. The
number of years of service with the Acquired Entity to be taken into account for
this purpose shall be the maximum years credited for seniority time in
accordance with the policies and procedures of the Acquired Entity prior to such
merger or acquisition.

For purposes of this Agreement, Disability shall have the same meaning as
provided in the long-term disability plan or policy maintained (or most recently
maintained) for your benefit by the Company or any subsidiary of the Company. If
no such plan or policy has ever been maintained on your behalf, Disability shall
be the condition as described in Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended.



--------------------------------------------------------------------------------

7. Change in Control. In addition to the acceleration of vesting as provided in
Section 6, if within the two-year period commencing on the closing date of a
Change in Control (as defined in the Plan and Prospectus) your employment with
the Company and its subsidiaries is involuntarily terminated for any reason
other than “Cause” or if you terminate your employment for “Good Reason”, all
restrictions on ownership are lifted and the Restricted Shares will become one
hundred percent (100%) vested. For purposes of this provision, the following
definitions shall apply:

(a) “Cause” shall mean (1) your commitment of an intentional act of fraud,
embezzlement, or theft in the course of your employment or other engagement in
any intentional misconduct or gross negligence which is materially injurious to
Company’s business, financial condition or business reputation; (2) your
commitment of intentional damage to the property of Company or your intentional
wrongful disclosure of confidential information which is materially injurious to
Company’s business, financial condition or business reputation; (3) your
intentional refusal to perform the material duties of your position, without
cure, or the beginning of cure, within five (5) days of written notice from
Company; (4) your commitment of a material breach of your employment agreement
with the Company (if any); (5) your failure to show up at Company’s offices on a
daily basis, subject to permitted vacations and absences for illness, without
cure, or the beginning of cure, within five (5) days of written notice from
Company; or (6) your entry of a guilty plea or a plea of no contest with regard
to any felony. Any reference to Company in the preceding sentence includes each
of its subsidiaries.

(b) “Good Reason” shall mean a reduction of more than 10% in your base salary, a
transfer to a position with a pay grade more than two pay grades below your
current position or a transfer to a jobsite more than 35 miles from your current
jobsite.

(c) In the event a Change in Control Employment Agreement between you and the
Company is in effect at the time of the Change in Control, “Cause” and “Good
Reason” shall have the same respective meanings as provided in such Change in
Control Employment Agreement in lieu of the definitions contained herein.

Notwithstanding the preceding, in the event the surviving entity in a Change in
Control does not assume the Company’s obligations under the Plan and this
Agreement or convert your rights hereunder into equivalent rights to equity in
the surviving entity in connection with such Change in Control, the Board of
Directors of the Company may, in its discretion, lift all ownership restrictions
and provide for all Restricted Shares to become one hundred percent (100%)
vested immediately upon such Change in Control whether or not your employment
with the Company and its subsidiaries is terminated. In either event, you will
have the option of either receiving shares of Common Stock of the Company or a
lump-sum cash payment equal to the fair market value thereof.

8. Post Vest Holding Period/Distribution.

(a) Except as otherwise provided in this Section, the “net” Restricted Shares in
which you become vested in accordance with the provisions of this Award
Agreement shall continue to be held in escrow by the custodian as provided in
Section 3 and subject to the transfer restrictions as provided in Section 5
until the second anniversary of the vesting date of such shares (the “Post Vest
Holding Period”).

(b) The Post Vest Holding Period shall not apply, or shall terminate, as
applicable, under the following circumstances:

(i) If the Restricted Shares vest in accordance with Section 6 due to your death
or Disability.

(ii) Upon your death or Disability during the Post Vest Holding Period.

(iii) Upon a Change in Control which occurs during the Post Vest Holding Period.

(iv) If the Restricted Shares vests in connection with your termination of
employment with the Company and its subsidiaries following a Change in Control
as provided in Section 7.

The “net” Restricted Shares will be released from escrow and delivered/issued to
you within thirty (30) days of the earlier of (i) the second anniversary of the
vesting date of such shares or (ii) the occurrence of an event under (b) above.
The “net” Restricted Shares will be issued in your name in a Direct Registration
System (DRS) book entry. However, you may request that all “net” Restricted
Shares be issued in a certificate and forwarded to you in lieu of a DRS book
entry.



--------------------------------------------------------------------------------

9. Clawback. The Restricted Shares awarded hereunder are subject to the
Company’s Clawback Policy and, as a result, all or any portion thereof, may be
forfeited by you, if unvested, or recovered (whether or not still held in
escrow), together with any gain that you may have realized thereon, by the
Company if, in the opinion of the independent directors of the Company, (1) the
financial statements of the Company are restated, in whole or in part, due to
the intentional fraud or misconduct of the Company’s executive officers, and (2)
you were engaged in such misconduct.

10. Grantee’s Covenants. This grant is conditioned upon your agreement to the
covenants set forth in this Section 10 and your acceptance of this grant
indicates your acknowledgement and acceptance of, and agreement to be bound by,
such covenants.

(a) Non-Solicitation of Customers. You covenant and agree that during the term
of your employment by the Company or any of its subsidiaries and for a period of
twelve (12) months thereafter (the “Covenant Period”) within the counties and/or
parishes in which the Company or a subsidiary thereof engages in business and
has customers, which includes those in which there is a branch or office and any
contiguous county or parish, which counties and parishes are specifically
identified in Exhibit I hereto, (the “Covenant Territory”), you will not divert
or attempt to divert business from the Company or any of its subsidiaries by
influencing or attempting to influence, soliciting or attempting to solicit,
accepting business from, engaging in business with, or otherwise communicating
about potential or actual business with any customers of the Company or any of
its subsidiaries or any particular customer with whom the Company or any
subsidiary thereof had business contacts at any time during the one-year period
immediately preceding your termination of employment or with whom you may have
dealt at any time during your employment by the Company or a subsidiary thereof.

(b) Non-Solicitation of Employees. You further covenant and agree that during
the Covenant Period, you will not recruit, solicit, hire, attempt to hire or
assist any other person to hire any employee of the Company or any subsidiary
thereof or any person who was an employee of the Company or any subsidiary
thereof during the one-year period immediately preceding your termination of
employment.

(c) Confidentiality. During your employment with the Company or any of its
subsidiaries, you will have access to Confidential Information of the Company
and its subsidiaries. For this purpose, “Confidential Information” shall
include, without limitation, the identity of customers, personal customer data,
strategic plans, sales data and sales strategy, methods, products, procedures,
processes, techniques, financial information, vendor and supplier lists, pricing
policies, and other confidential, business, competitive, and proprietary
information concerning or related to the Company and/or its subsidiaries and
their respective businesses, operations, financial conditions, results of
operations, competitive positions and prospects (collectively “Confidential
Information”). By your acceptance of this grant, you acknowledge your
understanding that (i) such Confidential Information and the ability of the
Company and its subsidiaries to reserve such Confidential Information for their
respective and exclusive knowledge and use is of great competitive importance
and commercial value to the Company and its subsidiaries; (ii) the Company has
taken and will continue to take actions to protect the Confidential Information;
and (iii) the provisions of this Section are reasonable and necessary to prevent
the improper use or disclosure of such Confidential Information. Accordingly,
you agree that during the term of your employment with the Company or any of its
subsidiaries and, following the termination of such employment, until such time
as the Confidential Information becomes generally available to the public
through no fault of your own or other person under a duty of confidentiality to
the Company thereof, you will not, except as required by law or legal process,
in any capacity, use or disclose, or cause to be used or disclosed, any
Confidential Information you acquired while employed by the Company or any of
its subsidiaries. Nothing in this Award Agreement, however, shall be construed
to limit or negate the law of torts or trade secrets where it provides the
Company with broader protection than that provided herein.

(d) Remedies. In the event of any breach by you of any of the covenants under
this Section 10, any Restricted Shares which have not become vested shall be
immediately forfeited to the Company. In addition, the Company shall be entitled
to injunctive and other equitable relief (without the necessity of showing
actual monetary damages or of posting any bond or other security): (i)
restraining and enjoining any act which would constitute a breach, or (ii)
compelling the performance of any obligation which, if not performed, would
constitute a breach, as well as any other remedies available to the Company,
including monetary damages. You agree to provide, upon the Company’s request,
reasonable assurances and evidence of compliance with the restrictive covenants
set forth herein. If any court of competent jurisdiction shall deem any
provision of the covenants too restrictive, the other



--------------------------------------------------------------------------------

provisions shall stand, and the court shall modify the unduly restrictive
provision to the point of greatest restriction permissible by law. The
restrictive covenants set forth in this Section shall survive the termination of
this Award Agreement, the forfeiture of any Restricted Shares, and the
termination of your employment with the Company and all of its subsidiaries for
any reason.

11. Miscellaneous Provisions. Before accepting this Award, you should review the
Plan and the Prospectus for the Plan, copies of which may be accessed through
the link provided in this notification. You should pay particular attention to
the Plan since it sets forth other provisions which cover your Award of
Restricted Shares. Also, you should note that the acceptance of your Award means
that you have agreed to take any reasonable action required to meet the
requirements imposed by federal and state securities and other laws, rules or
regulations and by any regulatory agencies having jurisdiction and you have
agreed to allow the Company to withhold from any payments made to you, or to
collect as a condition of payment, any taxes required by law to be withheld
because of this Award. The Prospectus contains an explanation of certain federal
income tax consequences and is current as of the date of the
Prospectus. However, since tax laws often change, you should consult your tax
advisor for current information at any given time.

This Award Agreement is required by the Plan. This Award Agreement is binding
upon, and inures to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company’s assets and
business. Your rights hereunder are personal to you and may not be assigned to
any other person or persons. This Award Agreement is binding on you and your
beneficiaries, heirs and personal representatives.

Your electronic acceptance of this Award of Restricted Shares indicates your
express agreement to be bound by the covenants, including the non-solicitation
provisions in Section 10 of this Award Agreement, acceptance of this Award
Agreement and the terms and provisions of this grant.

Again, we congratulate you on your Award. Thank you for your service to Hancock
Holding Company.

EXHIBIT I

COVENANT TERRITORY FOR

NON-SOLICITATION COVENANTS

 

  •   Acadia Parish, Louisiana

 

  •   Allen Parish, Louisiana

 

  •   Ascension Parish, Louisiana

 

  •   Assumption Parish, Louisiana

 

  •   Avoyelles Parish, Louisiana

 

  •   Bay Parish, Louisiana

 

  •   Beauregard Parish, Louisiana

 

  •   Bienville Parish, Louisiana

 

  •   Bossier Parish, Louisiana



--------------------------------------------------------------------------------

  •   Caddo Parish, Louisiana

 

  •   Calcasieu Parish, Louisiana

 

  •   Caldwell Parish, Louisiana

 

  •   Cameron Parish, Louisiana

 

  •   Catahoula Parish, Louisiana

 

  •   Claiborne Parish, Louisiana

 

  •   Concordia Parish, Louisiana

 

  •   De Soto Parish, Louisiana

 

  •   East Baton Rouge Parish, Louisiana

 

  •   East Carroll Parish, Louisiana

 

  •   East Feliciana Parish, Louisiana

 

  •   Evangeline Parish, Louisiana

 

  •   Franklin Parish, Louisiana

 

  •   Grant Parish, Louisiana

 

  •   Iberia Parish, Louisiana

 

  •   Iberville Parish, Louisiana

 

  •   Jackson Parish, Louisiana

 

  •   Jefferson Davis Parish, Louisiana

 

  •   Jefferson Parish, Louisiana

 

  •   Lafayette Parish, Louisiana

 

  •   Lafourche Parish, Louisiana

 

  •   La Salle Parish, Louisiana

 

  •   Lincoln Parish, Louisiana

 

  •   Livingston Parish, Louisiana

 

  •   Madison Parish, Louisiana

 

  •   Morehouse Parish, Louisiana

 

  •   Natchitoches Parish, Louisiana

 

  •   Orleans Parish, Louisiana



--------------------------------------------------------------------------------

  •   Ouachita Parish, Louisiana

 

  •   Plaquemines Parish, Louisiana

 

  •   Pointe Coupee Parish, Louisiana

 

  •   Rapides Parish, Louisiana

 

  •   Red River Parish, Louisiana

 

  •   Richland Parish, Louisiana

 

  •   Sabine Parish, Louisiana

 

  •   St. Bernard Parish, Louisiana

 

  •   St. Charles Parish, Louisiana

 

  •   St. Helena Parish, Louisiana

 

  •   St. James Parish, Louisiana

 

  •   St. John The Baptist Parish, Louisiana

 

  •   St. Landry Parish, Louisiana

 

  •   St. Martin Parish, Louisiana

 

  •   St. Mary Parish, Louisiana

 

  •   St. Tammany Parish, Louisiana

 

  •   Tangipahoa Parish, Louisiana

 

  •   Tensas Parish, Louisiana

 

  •   Terrebonne Parish, Louisiana

 

  •   Union Parish, Louisiana

 

  •   Vermilion Parish, Louisiana

 

  •   Vernon Parish, Louisiana

 

  •   Ville Platte Parish, Louisiana

 

  •   Washington Parish, Louisiana

 

  •   Walthall Parish, Louisiana

 

  •   Webster Parish, Louisiana

 

  •   West Baton Rouge Parish, Louisiana

 

  •   West Carroll Parish, Louisiana



--------------------------------------------------------------------------------

  •   West Feliciana Parish, Louisiana

 

  •   Winn Parish, Louisiana

 

  •   Forrest County, Mississippi

 

  •   George County, Mississippi

 

  •   Hancock County, Mississippi

 

  •   Harrison County, Mississippi

 

  •   Hinds County, Mississippi

 

  •   Jackson County, Mississippi

 

  •   Jefferson Davis County, Mississippi

 

  •   Lamar County, Mississippi

 

  •   Lauderdale County, Mississippi

 

  •   Lawrence County, Mississippi

 

  •   Lee County, Mississippi

 

  •   Madison County, Mississippi

 

  •   Pearl River County, Mississippi

 

  •   Rankin County, Mississippi

 

  •   Stone County, Mississippi

 

  •   Autauga County, Alabama

 

  •   Baldwin County, Alabama

 

  •   Butler County, Alabama

 

  •   Crenshaw County, Alabama

 

  •   Elmore County, Alabama

 

  •   Houston County, Alabama

 

  •   Jefferson County, Alabama

 

  •   Maron County, Alabama

 

  •   Mobile County, Alabama

 

  •   Montgomery County, Alabama

 

  •   Pike County, Alabama



--------------------------------------------------------------------------------

  •   Shelby County, Alabama

 

  •   Bay County, Florida

 

  •   Duval County, Florida

 

  •   Escambia County, Florida

 

  •   Flagler County, Florida

 

  •   Hillsborough County, Florida

 

  •   Jackson County, Florida

 

  •   Jefferson County, Florida

 

  •   Leon County, Florida

 

  •   Manatee County, Florida

 

  •   Okaloosa County, Florida

 

  •   Pasco County, Florida

 

  •   Pinellas County, Florida

 

  •   Polk County, Florida

 

  •   Santa Rosa County, Florida

 

  •   Sarasota County, Florida

 

  •   Volusia County, Florida

 

  •   Walton County, Florida

 

  •   Williamson County, Tennessee

 

  •   Brazos County, Texas

 

  •   Dallas County, Texas

 

  •   Fort Bend, Texas

 

  •   Harris County, Texas

 

  •   Montgomery County, Texas

 